Plaintiff brought this action to foreclose a certain mortgage. Judgment was for plaintiff, and defendant R.H. Dunlap has attempted to appeal to this court from the judgment entered.
[1, 3] The specifications of error are set forth in appellants' brief, and there are also certain so-called assignments of error. Assignments of error Nos. 1, 2, and 3 are without any support in the specifications of error, and must therefore be ignored. Hepner v. Wheatley, 33 S.D. 34, 144 N.W. 923; Sweeney v. Hewett et al, 34 S.D. 302, 148 N.W. 503. The remaining assignments of error merely assert error, but do not point out the error or set forth any reasons as a basis for the alleged error. Such assignments are insufficient. Mahoney v. Smith, 41 S.D. 278, 170 N.W. 140; Reeves v. National Fire Insurance Co., 41 S.D. 341, 170 N.W. 575, 4 A.L.R. 1293; Privat v. Grand Bay Land Co., 41 S.D. 494, 171 N.W. 327; Brown v. Brown, 46 S.D. 469, 193 N.W. 596; Burd v. Meader et al, 50 S.D. 641, 211 N.W. 604; Sully v. Egan,51 S.D. 46, 211 N.W. 803. In some of the assignments the attempt is made to question the sufficiency of the evidence to support the findings made by the trial court. Appellants' brief sets forth no abstract of the testimony, such as is required by section 3149, Rev. Code 1919, and rule 3 of the Rules of the Supreme Court. It is clear that the sufficiency of the evidence to support the *Page 416 
findings is not properly presented. Sanford v. Helgerson, 31 S.D. 472, 141 N.W. 390.
It should be stated that counsel for appellant now appearing of record in this court had nothing to do with the trial of the case nor with the preparation of the brief upon appeal.
The judgment and order appealed from are affirmed.
All the Judges concur.
WARREN, J., not sitting.